Dismissed and Memorandum Opinion filed July 31, 2008







Dismissed
and Memorandum Opinion filed July 31, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00344-CV
____________
 
EUNICE TAYLOR, Appellant
 
V.
 
FORREST LAKE TOWNHOUSE ASSOCIATION, INC., Appellee
 

 
On Appeal from the
80th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-12054
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 22, 2008.  On July 18, 2008,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July 31,
2008.
Panel consists of Justices Yates, Anderson, and Brown.